Citation Nr: 0605606	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan





INTRODUCTION

The veteran had active service from June 1953 to May 1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran initially requested a hearing before the Board.  
In December 2003, the veteran withdrew his request. 


FINDING OF FACT

Competent medical evidence does not show that the veteran 
developed diabetes mellitus during active service, within one 
year of separation from service, or that the veteran's 
current diabetes is related to his active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in January 
2003.  The RO provided the veteran letter notice to his claim 
for service connection in a letter dated January 2003, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  Additionally, an October 2003 statement of the 
case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The notice letter and the SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's entrance, separation and service medical 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  

Based on the decision set forth below, the Board finds that 
there no duty to provide a medical examination or opinion at 
this time.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The RO obtained the veteran's VA 
medical records and December 1990 VA examination report.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for diabetes mellitus.  
The veteran contends that he was diagnosed with high blood 
sugar and a mild case of diabetes in service during an 
examination for heat stroke, and was told to treat the 
condition with diet.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Where a veteran served 90 days or 
more after December 31, 1946, and certain chronic diseases, 
including diabetes mellitus, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence 
showing: (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As previously noted, service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Surgeon General's records are associated with the claims file 
but they do not show any findings related to diabetes 
mellitus; however, the veteran states that he was diagnosed 
with high blood sugar and a mild case of diabetes mellitus 
while on active duty in Arkansas. 

Initially, the Board notes a current condition of diabetes 
mellitus.

Private treatment records from Dr. S. in October 1990 
indicate that the veteran had been under his treatment for 
diabetes mellitus since March 1989.  The private physician 
stated that the veteran had diabetes mellitus for the past 20 
years.

Treatment records from the VAMC, Denver, Colorado show 
treatment for diabetes mellitus from January 1997 to November 
2002.  A December 2000 VA examination showed that the veteran 
reported a diagnosis of diabetes mellitus since 1968.  The VA 
examiner confirmed the diagnosis, but did not relate the 
veteran's diabetes to service.   

As the veteran served for 90 days after December 31, 1946, 
diabetes mellitus may be presumed to have occurred in service 
as long as it manifested to a degree of 10 percent or more 
within one year from date of termination of such service.  
Here however, there is no persuasive medical evidence showing 
that diabetes mellitus was manifested to a degree of 10 
percent or more within one year of the veteran's separation.

As diabetes mellitus was first medically documented after 
service in 1989, the remaining question is whether the 
evidence establishes that diabetes mellitus can be linked to 
service.  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

There is no evidence of continuity of symptomatology as there 
is no medical evidence of a diagnosis of diabetes mellitus 
until well over 30 years post-service.  The veteran claims 
that he had a diagnosis of diabetes in service.  However, the 
veteran does not provide evidence of any treatment for his 
condition until March 1989, more than three decades after his 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  As far as the recollection of medical 
findings or a relevant diagnosis proximate to service is 
concerned, as noted above, the connection between what a 
physician said and the layman's account of what he 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  
Robinette, supra; Dean, supra.  Accordingly, the lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service and by the fact that the veteran did not 
file a claim until recent years.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Board notes that the veteran contends that he had 
elevated blood sugar readings in service.  As previously 
noted, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran is not considered competent to 
provide a diagnosis regarding elevated blood sugar because 
such a finding requires laboratory testing.  Thus, while the 
Board has considered the veteran's assertions, they are far 
outweighed by the absence of any relevant medical evidence 
for so many years post-service.  

Additionally, the Board notes inconsistencies in the 
veteran's statements regarding the initial diagnosis of 
diabetes mellitus.  When the veteran applied for VA pension 
in October 1990, he stated that the diabetes mellitus began 
in 1965.  In his 1990 VA examination, the veteran claimed 
that his diabetes mellitus began in 1968.  The veteran's 
private physician stated that the veteran had a diagnosis of 
diabetes mellitus for 20 years prior to 1989, or 1969.  
However, in all the veteran's recent statements, including 
his November 2002 claim for service connection for diabetes 
mellitus, the veteran claims that diabetes mellitus was 
initially diagnosed in service.  These statements contradict 
his earlier statements indicating a diagnosis of diabetes 
mellitus in the mid to late 1960's.  Therefore, it is unclear 
from the record the actual date of the initial diagnosis of 
diabetes mellitus 

In summary, diabetes mellitus is not shown by the medical 
evidence of record until three decades post-service and there 
is no competent opinion of record that suggests a nexus 
between the current diabetes mellitus and service.  The Board 
has carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.  The doctrine 
of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b). 
Accordingly, service connection for diabetes mellitus, is not 
warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, is 
denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


